Case 2:21-cv-00778-TAD-KK Document 127 Filed 06/03/21 Page 1 of 2 PageID #: 1170




 MINUTES OF STATUS CONFERENCE
 TERRY A. DOUGHTY
 U.S. DISTRICT JUDGE
 June 3, 2021



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                             CASE NO. 2:21-CV-00778

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 JOSEPH R BIDEN JR ET AL                              MAG. JUDGE KATHLEEN KAY


        A telephone status conference was held in the above referenced matter on June 3, 2021,

 beginning at 1:30 p.m. Participating on behalf of Plaintiffs were Joseph Scott St John, Daniel

 Joseph Shapiro, and Benjamin William Wallace. Participating on behalf of Defendants were

 Thomas Ports Jr., and Michael Sawyer. Also participating were Dennis Stewart, Career Law Clerk,

 and Amy Crawford, Deputy Clerk.

        The participants discussed the hearing on the pending motion for preliminary injunction

 set for June 10, 2021, at 9:00 a.m., in Lafayette, Louisiana, in Courtroom No. 2. The Court

 indicated that the parties would not be required to wear a COVID mask while in the Courtroom.

        The participants discussed the electronic Courtroom. The parties are responsible for the

 presentation electronically of any demonstrative exhibits they would like to present. Counsel may

 arrive at the Courtroom at 8:30 a.m. if they would like the Deputy Clerk to assist them in

 connecting their laptops and making sure their equipment is compatible.
Case 2:21-cv-00778-TAD-KK Document 127 Filed 06/03/21 Page 2 of 2 PageID #: 1171




        The Plaintiff States indicated they plan to have four (4) attorneys present for the hearing.

 The Defendant Government indicated it may have two (2) to three (3) attorneys present.

        The parties indicated they do not anticipate presenting evidence at the hearing. The parties

 also indicated they would like to present oral arguments of less than an hour per side. After

 consultation with the participants, the Court indicated each side would be allowed one hour for

 oral arguments. The Court further indicated that time spent answering the Court’s questions during

 oral argument would not be counted against the hour allowed.

        Each side indicated they anticipate filing motions to supplement the record.             After

 consultation with the participants, the Court directed the parties to file their motions no later than

 Monday, June 7, 2021, and, if a motion is contested, the Court will set an abbreviated response

 time so that a ruling can be made before or during the hearing.

        The status conference concluded at 1:45 p.m.




                                                 TAD
